THOMAS, J.
(concurring in part and dissenting in part).
I agree with the majority that Broadnax’s prior armed robbery convictions, without more, were not admissible under Rule 609(a)(2) for impeachment purposes, but would remand on the issue of whether or not they could have been admitted under Rule 609(a)(1).
As the majority notes, the South Carolina Supreme Court held in State v. Bryant, 369 S.C. 511, 517, 633 S.E.2d 152, 155 (2006), that “a conviction for robbery, burglary, theft, and drug possession, beyond the basic crime itself, is not probative of truthfulness.” (emphasis added). By including the phrase “beyond the basic crime itself,” the court has declined thus far to hold that such crimes are never probative of truthfulness. Rather, in qualifying its ruling, it allowed for the possibility that upon a proper showing, a witness could be impeached by *249a conviction for not only one of these crimes, but convictions for other crimes that are rarely if ever recognized as crimes involving dishonesty or false statement. See id. (noting violations of narcotics laws as well as firearms violations, “are generally not probative of truthfulness” (emphasis added)). Therefore, our supreme court has not completely prohibited the admission of convictions for robbery, burglary, theft, drug possession or other narcotics violations, and firearms violations under Rule 609(a)(2) if the proponent can show through evidence such as prior plea colloquies, indictments, or other reliable information from previous proceedings that the witness to be impeached gave a false statement or otherwise behaved dishonestly when committing the offense leading to the conviction sought to be admitted. If so, the conviction at issue could be admitted in trial courts of this State under Rule 609(a)(2) even though the underlying offense itself is not “ ‘in the nature of crimen falsi, the commission of which involves some element of deceit, untruthfulness, or falsification bearing on the accused’s propensity to testify truthfully.’ ” State v. Shaw, 328 S.C. 454, 457 n. 4, 492 S.E.2d 402, 404 n. 4 (Ct.App.1997) (quoting Notes of Conference Report, H.R. No. 93-1597, reprinted in 3 Weinsteins’s Evidence 609-39 (1976), quoted in United States v. Ortega, 561 F.2d 803, 806 (9th Cir.1977)).
Here, the trial judge, relying on State v. Al-Amin, 353 S.C. 405, 578 S.E.2d 32 (Ct.App.2003), admitted Broadnax’s prior armed robbery convictions for impeachment purposes under Rule 609(a)(2) as crimes “involv[ing] dishonesty or false statement.” See Rule 609(a)(2), SCRE. I agree with the majority that Bryant, which was issued by the South Carolina Supreme Court after this court decided Al-Amin, gives guidance to this court. Armed robbery, absent presentation of facts and circumstances by the State to demonstrate an act of dishonesty or false statement was involved in the crime, is not per se a crime that “involved dishonesty or false statement” that would be admissible under Rule 609(a)(2). As the majority points out, the State did not show any false statements or dishonest conduct beyond the convictions themselves. Under Bryant, without this additional information, the corresponding armed robbery convictions would not be probative of Broadnax’s *250truthfulness as a witness and would therefore be inadmissible under Rule 609(a)(2).
As the majority has done, I agree it would then be appropriate to inquire whether Broadnax’s prior armed robbery convictions could have been admitted under Rule 609(a)(1).6 Under Rule 609(a)(1), evidence of these convictions “shall be admitted if the court determines that the probative value of admitting this evidence outweighs its prejudicial effect to the accused.” However, I am reluctant to have this court make this determination without first giving the trial court the opportunity to rule on the issue. See State v. Scriven, 389 S.C. 333, 340, 529 S.E.2d 71, 74 (Ct.App.2000) (“[Rule 609(a)(1) ] requires the trial judge to balance the probative value of the evidence for impeachment purposes against the prejudice to the accused.” (emphasis added)). We have followed this practice even when the similarity between the prior offenses and the offense on which the accused was tried raised a potential for prejudice. See id. at 340-44, 529 S.E.2d at 74-77 (holding the trial court must conduct a balancing test under Rule 609(a)(1) to determine whether an accused facing trial on charges for distributing cocaine and marijuana could be impeached with his prior drug convictions).
Therefore, I agree with the majority that the trial court erred in holding Broadnax’s prior convictions for armed robbery were admissible for impeachment purposes pursuant to Rule 609(a)(2), but would remand for a determination by the trial court of their admissibility for impeachment purposes pursuant to Rule 609(a)(1).

. The record indicates a reference was made to Rule 609(a)(1), SCRE, when counsel presented their arguments as to whether Broadnax’s convictions were admissible to impeach his credibility, thus indicating that if the trial court determined they were not admissible under Rule 609(a)(2), the State was prepared to argue that they could be admitted under Rule 609(a)(1).